220 B.R. 805 (1998)
In re Various Applications of Eric C. KURTZMAN, Chapter 7 Trustee, Seeking to Retain Stein Riso Haspel & Jacobs LLP as Attorneys for Trustee.
United States Bankruptcy Court, S.D. New York.
January 12, 1998.


*806 ORDER DENYING RETENTION OF ATTORNEYS FOR TRUSTEE PURSUANT TO 11 U.S.C. § 327(a)

JEREMIAH E. BERK, Bankruptcy Judge.
After hearing held January 8, 1998 pursuant to 11 U.S.C. § 327(a) on various applications of Eric C. Kurtzman, Chapter 7 Trustee, seeking to retain the out-of-town law firm of Stein Riso Haspel & Jacobs LLP as attorneys for trustee; and Eric C. Kurtzman, Esq., Chapter 7 Trustee, and Joseph J. Haspel, Esq. having appeared in support thereof, and Eric J. Small, Esq., having appeared on behalf of the Office of the United States Trustee; and the Court having been advised by Joseph J. Haspel, Esq. that neither he nor his law firm would reduce their hourly rates so as to comply with the $200.00 current maximum hourly rate charged for similar legal services within this Court's seven-county venue; and this Court being satisfied that Trustee Kurtzman can employ competent and experienced bankruptcy counsel at or below said maximum geographic hourly rate; and there being ample authority for the proposition that out-of-town lawyers must adhere to local billing rates;[1] and pursuant to the oral decision rendered by the Court on the record at said hearing, it is
ORDERED, that the retention of Stein Riso Haspel & Jacobs LLP as attorneys for Eric C. Kurtzman, Chapter 7 Trustee, is denied as to the 18 cases set out on "Schedule A" annexed hereto and made a part hereof.
NOTES
[1]  See, e.g., Pereira v. Checkmate Communications Co., Inc. (In re Checkmate Stereo & Electronics, Ltd.), 21 B.R. 402, 413 (E.D.N.Y.1982); In re Palm Beach Cruises, S.A., 208 B.R. 78, 81 (Bankr.S.D.Fla.1997); In re Casey, 173 B.R. 893, 894 (Bankr.E.D.Tex.1994); In re Speeds Billiards & Games, Inc., 149 B.R. 434, 439 (Bankr. E.D.Tex.1993); In re Property Company of America Joint Venture, 110 B.R. 244, 253 (Bankr. N.D.Tex.1990); In re Grimes, 115 B.R. 639, 644 (Bankr.D.S.D.1990); In re Wendy's of Montana, Inc., 111 B.R. 314, 315 (Bankr.D.Mont.1988); In re Seneca Oil Co., 65 B.R. 902, 911 (Bankr. W.D.Okla.1986); In re Pacific Express, Inc. 56 B.R. 859, 864 (Bankr.E.D.Cal.1985); In re Liberal Market Inc., 24 B.R. 653, 659 (Bankr. S.D.Ohio 1982); In re R.C. Sanders Technology Systems, Inc., 21 B.R. 40, 43 (Bankr.D.N.H. 1982); In re Nova Real Estate Investment Trust, 25 B.R. 252 (Bankr.E.D.Va.1982).